Citation Nr: 0306266	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-25 387	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

(The following claims are the subject of a future decision: 
entitlement to service connection for hypertension, 
entitlement to a rating in excess of 20 percent for bilateral 
sensorineural hearing loss, and entitlement to a compensable 
rating for thoracic outlet syndrome.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1982. 

The current appeal arose from a March 1998 rating decision 
and a July 2001 decision review officer (DRO) decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In the March 1998 rating 
decision, the RO held that new and material evidence had not 
been submitted to reopen the claim of service connection for 
hypertension, and denied the claim for a compensable rating 
for thoracic outlet syndrome.  In the July 2001 DRO decision, 
the DRO granted service connection for bilateral 
sensorineural hearing loss, effective May 19, 2000, and 
assigned a 20 percent disability rating effective that same 
day.

The veteran provided oral testimony before the undersigned 
Member of the Board at a hearing held in Washington, DC, in 
November 2002, a transcript of which has been associated with 
the claims file.

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the issue of 
entitlement to service connection for hypertension pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002); 38 C.F.R. § 19.9(a)(2) (2002).  The Board is also now 
undertaking additional development on the issues of 
entitlement to a rating in excess of 20 percent for bilateral 
sensorineural hearing loss, and entitlement to a compensable 
rating for thoracic outlet syndrome.  

When the development is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.

In a February 1992 statement, the veteran indicated that the 
claim of service connection for a cervical spine disability 
should be reopened, and also raised a claim of clear and 
unmistakable error in a March 1983 rating decision wherein 
the RO denied service connection for a congenital deformity 
of the neck.  In that same statement, the veteran also raised 
claims of service connection for gastrointestinal bleeding 
and peripheral neuropathy of all extremities.  

Since these issues have been neither procedurally prepared 
nor certified for appellate review, the Board is referring 
them to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

 
FINDINGS OF FACT

1.  The RO denied service connection for hypertension when it 
issued an unappealed rating decision in June 1995.

2.  The evidence added to the record since June 1995 bears 
directly and substantially upon the specific matter under 
consideration; is not cumulative or redundant; and, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim


CONCLUSION OF LAW

Evidence received since the June 1995 rating decision wherein 
the RO denied entitlement to service connection for 
hypertension is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 1991 & Supp. 2002);  38 C.F.R. §§ 3.104, 3.156(a), 
20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the unappealed June 
1995 rating decision wherein the RO denied service connection 
for hypertension is reported in pertinent part below.

Service medical records reflect that the veteran had elevated 
blood pressure readings on two occasions.  On his October 
1982 retirement examination, his blood pressure reading was 
118/68 and hypertension was not diagnosed.

The veteran underwent a VA examination in January 1983.  His 
blood pressure reading was 132/70, and hypertension was not 
diagnosed.

The evidence submitted subsequent to the unappealed June 1995 
rating decision wherein the RO denied the claim of 
entitlement to service connection for hypertension is 
reported in pertinent part below.

Records of Dr. HAE (initials) reflect that on November 15, 
1983, the veteran's blood pressure reading was 140/80 and 
that hypertensive cardiovascular disease was diagnosed.

VA medical records and the report of the August 2001 VA fee 
basis examination show a current diagnosis of hypertension.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 C.F.R. § 3.160(d) 
(2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991 & Supp. 
2002).  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 38 
C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (hereafter "CAFC") noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.




If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test, while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).




In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (hereafter 
"CAVC") held that the prior holdings in Justus and Evans 
that the evidence is presumed to be credible was not altered 
by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  See 38 C.F.R. § 3.156(a) (2002).  
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  See 66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 
2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, 12 Vet. App. at 253.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).



If a chronic disorder such as hypertension is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  This is a rebuttable presumption.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).

A 10 percent rating for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is 
warranted where diastolic pressure readings are predominately 
100 or more, systolic readings are predominately 160 or more, 
or there is a history of diastolic readings of 100 or more 
and continuous medication is necessary for control of the 
hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

The records of Dr. HAE, the VA medical records and the report 
of the August 2001 VA fee basis examination are new and 
material evidence.  This evidence shows that the veteran has 
hypertension, and Dr. HAE's records reflect that hypertensive 
cardiovascular disease was diagnosed slightly over a year 
after active service.  

This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2002).  

Therefore, the claim of entitlement to service connection for 
hypertension is reopened.  

As noted above, the Board is undertaking additional 
development on the issue of service connection for this 
disorder pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for hypertension, the 
appeal is granted to this extent.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you


 


